Citation Nr: 1438531	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-06 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

This appeal was processed using the VA paperless claims processing system.  

The Veteran served on active duty from August 1971 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2010, September 2012, April 2013, and December 2013, the Board remanded the Veteran's claim for further development.  


FINDINGS OF FACT

1.  There is no competent and credible evidence that the Veteran was exposed to Agent Orange or any other herbicide during service. 

2.  The Veteran has competently testified that he worked with pesticides and herbicides in his duties as an entomology specialist and that Agent Orange was stored at the base where he was stationed; however, he is not competent to determine that the chemicals with which he worked were Agent Orange or that Agent Orange was stored at his duty station.
 
3.  Diabetes did not manifest in service or to a compensable degree within one year after the Veteran's separation from service, and there is no probative evidence linking the Veteran's diabetes mellitus to his service. 


CONCLUSION OF LAW

The requirements for establishing service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a March 2006 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  Another letter, sent to the Veteran in January 2008, provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Although the January 2008 letter was issued after the initial adjudication on appeal, the Veteran's case was subsequently readjudicated in the January 2008 statement of the case, and he had the opportunity to submit additional argument and evidence.  Therefore, the content timing error did not affect the essential fairness of the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, private treatment records, records pertaining to the use and storage of herbicides and pesticides where the Veteran was stationed, reports of VA examinations and the statements from the Veteran and his representative.  

Additionally, the prior remand instructions have been substantially complied with. The first remand, from November 2010, required the RO to request information regarding the storage and use of herbicides and pesticides at the duty station where the Veteran served.  It also requested that private treatment records from Dr. N.D. dated 1990 to 2000 be obtained.  The second remand, dated September 2012, found that because private treatment records from Dr. N.D. had only been obtained from 2001 to 2010; substantial compliance with the previous remand had not been achieved.  As such, the remand instructed the RO to obtain treatment records from 1990 to 2000.  The claim was remanded again in April 2013, and the remand directed the RO to request records from the Kirtland Air Force Base that reflect the types of herbicides and pesticides used.  Additionally, because the Veteran submitted a statement from a private physician that suggested the Veteran's diabetes may be related to service, the remand instructed the RO to schedule the Veteran for a VA examination in order to obtain an opinion regarding the etiology of the Veteran's diabetes.  Then, the Board remanded the claim again in December 2013 because the Veteran stated he was not notified for his August 2013 examination.  Thus, the remand instructed the RO to reschedule the Veteran for a VA examination in order to obtain an opinion as to whether the Veteran's diabetes mellitus is due to his period of service.  All of the instructions pertinent to the claim being decided have been complied with, and accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran contends that he was exposed to Agent Orange in connection with his duties as an entomology specialist, where he claims he worked with pesticides and herbicides, including Agent Orange.  He has alternatively asserted that he was exposed to Agent Orange because it was stored where he was stationed, specifically, at Kirtland Air Force Base.  

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) , including type II diabetes, may be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

While a presumption of exposure to herbicides exists for veterans who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, the Veteran has not asserted that he served in Vietnam and his service personnel records do not reflect Vietnam service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Likewise, the Veteran does not contend and the evidence does not show that he served in Korea in a unit near the demilitarized zone.  38 C.F.R. § 3.307(a)(6)(iv).

Treatment records show that the Veteran currently has diabetes mellitus, and the existence of a current disability is not in dispute.
 
Service treatment records do not show a diagnosis of diabetes mellitus, and diabetes mellitus is not shown manifest to a compensable degree in the year after his separation from service.  In fact, diabetes was not diagnosed until January 1994, decades after the Veteran's service.  Likewise, there is no medical evidence suggesting any causal relationship between the Veteran's service and his diagnosis of diabetes mellitus, other than as a result of claimed herbicide exposure.  Given the above, the remaining question is whether the Veteran was exposed to herbicides in service.

In a June 2012 treatment record, the Veteran's private physician relayed the Veteran's statements that he sprayed pesticides and herbicides while in service and stated that he "feels this may be contributing more likely than not with the start of diabetes."  

The Veteran was provided a VA examination in March 2014 to determine the etiology of his diabetes mellitus.  The examiner found that the Veteran's currently-diagnosed diabetes less likely than not had its onset in service or is otherwise related to the Veteran's claimed exposure to herbicides during service.  In his opinion, the examiner stated that the Veteran had no history of diabetes mellitus at the time of separation from service.  He noted that the Veteran was diagnosed with diabetes in January 1994, almost twenty years after his separation form service.  The examiner also stated that the Veteran did not serve in Vietnam and that the Veteran worked as an entomology specialist, which included "spraying insecticides and pesticides, not herbicides (Agent Orange)."  In addition, the examiner noted that there is no evidence of testing or storage of Agent Orange in the state of New Mexico, where the Veteran served.  The examiner provided a link to a VA website that provided the information upon which he was relying.  The website details each state where herbicides were used, stored, or tested; and there is no evidence that the tactical herbicides were used, tested, or stored where the Veteran served.  

The Board has reviewed the evidence submitted by the Veteran and obtained on his behalf, including his statements and the materials he has submitted.  The Veteran has submitted several statements in support of his contention that he worked with herbicides, including Agent Orange while he was on active duty, serving as an entomology specialist.  He provided copies of the "Military Entomology Operational Handbook" from December 1971, which listed Agent Orange as a "tactical" stock herbicide and specifically indicated that it was not used for pest control operations.  Here, the Veteran's statements and submissions do not establish that he came into contact with Agent Orange.  

The RO requested information regarding the potential use or storage of Agent Orange at Kirtland Air Force Base from the Joint Services Records Research Center (JSRRC), the Armed Forces Pest Management Board (AFPMB), and Air Force Civil Engineer Support Agency.  The JSRRC provided a negative response, stating that it had researched the available historical information and it does not document the spraying of Agent Orange or tactical herbicides at Kirtland AFB, New Mexico.  Additionally, an email from "Compensation Services" provided a document that listed and detailed all domestic locations of the use, storage and testing of tactical herbicides.  New Mexico was not on the list of locations where Agent Orange was used, stored, or tested.  The AFPMB reported that it did not possess any information regarding the military's use or storage of herbicides or other pesticides on or near Kirtland Air Force Base, New Mexico during the Period of May 1973 to August 1975.  The response also indicated that it was not in possession of any history of such records being stored by the AFPMB.  The AFPMB recommended that the U.S. Air Force Civil Engineer Support Agency may have information.  The Department of the Air Force Headquarters Air Force Civil Engineer Support Agency provided a response that "[n]o information was available to substantiate the presence of herbicides such as Agent Orange or other chemicals on Kirtland AFB."   

As noted above, the only evidence of exposure to Agent Orange is the Veteran's own lay statements.  The Veteran is competent to testify that he worked with chemicals in the furtherance of his duties as an entomology specialist; however, he is not competent to determine that any of the chemicals with which he worked were Agent Orange or any other herbicide.  Indeed, the very materials provided by the Veteran indicate that the tactical herbicides were not used in pest control operations.  

The Board acknowledges that the June 2012 opinion from the Veteran's private treating physician related the Veteran's diabetes mellitus to herbicide exposure in service.  However, as explained above, there has been no competent evidence that the Veteran was ever exposed to Agent Orange in service.  Additionally, the June 2012 opinion was based on the Veteran's lay statements that he was exposed to herbicides during service, but the Veteran has not been found to be competent to determine that he worked with Agent Orange or that Agent Orange was stored on the base where he was stationed.  As the June 2012 opinion relied on an inaccurate factual premise, it is accorded no probative weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The physician also used the language that the Veteran's alleged exposure to herbicides "may" be contributing to his diabetes.  Such a conditional relationship, in this case, denoted by the use of the word "can," is simply too speculative to support a grant of service connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.)  

In sum, there is simply no competent evidence establishing that the Veteran was exposed to Agent Orange during his service.  While the Veteran alleges the exposure occurred on a second-hand basis through contact with Agent Orange at Kirtland Air Force Base, there is no provision of law establishing a presumption of such exposure.  He is not qualified to identify Agent Orange compounds or to opine that he worked with or near Agent Orange.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, the preponderance of the evidence is against a conclusion that the Veteran was exposed to Agent Orange during service.  Moreover, the Veteran does not contend and the evidence does not establish that Veteran's diabetes mellitus was present in service or in the year following service, or that diabetes is etiologically related to his active service for reasons other than the claimed herbicide exposure.  Thus, service connection for diabetes mellitus is not warranted on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER


Service connection for diabetes mellitus, type II, is denied.  




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


